


Exhibit 10.11




KIMBALL ELECTRONICS, INC.


LONG-TERM PERFORMANCE SHARE AWARD


This Long-Term Performance Share Award (“LTPSA”) dated __________, is awarded by
Kimball Electronics, Inc. (“Company”), an Indiana corporation, to
__________(“Recipient”) pursuant to the terms of the Company’s 2014 Stock Option
and Incentive Plan (“Plan”).
WHEREAS the Compensation & Governance Committee of the Company (“Committee”)
believes it to be in the best interests of the Company and its shareowners for
its employees to obtain or increase their shareowner interests in the Company in
order that they will have a greater incentive to work for and manage the
Company’s affairs in such a way that its shares may become more valuable,
thereby aligning the personal interests of employees to the Company shareowners;
and


WHEREAS the Recipient is employed by the Company or one of its subsidiaries;


Now therefore, in consideration of these premises and of services to be
performed by the Recipient, the Company hereby makes this LTPSA to the Recipient
on the following terms and conditions hereafter expressed and subject to the
terms of the Plan.


AWARD


The Company hereby awards to the Recipient a total of __________ (__________)
shares of Common Stock (“Common Stock”) of the Company, to be awarded in equal
installments over the succeeding three (3) fiscal years of the Company (“Annual
Installment”) based upon the following schedule:
______ shares for the fiscal year ending June 30, ____
______ shares for the fiscal year ending June 30, ____
______ shares for the fiscal year ending June 30, ____


EXPIRATION OF AWARD


The LTPSA expires upon the final grant of shares or forfeiture of award, as the
case may be, pursuant to the terms of this Agreement.


SHARES OF AWARD


Shares of the Annual Installment to be granted will be determined by the
Worldwide Category 1 bonus percentage computed under the Company’s Profit
Sharing Incentive Bonus Plan (“Bonus Plan”) for the applicable fiscal year ended
June 30 (“Bonus Percent”). Shares granted are determined by computing a
percentage based upon a ratio, the numerator of which will be the Bonus Percent,
divided by a denominator of 40% (“Grant Percentage”). The Grant Percentage may
not exceed 100%. The Grant Percentage is then multiplied by the Annual
Installment to determine the shares to be granted. In computing the shares
received, the shares will be rounded down to a full share excluding any
fractional shares. The resulting shares will be granted within 2 ½ months after
the end of the applicable Company fiscal year.


FORFEITURE OF AWARD


To be granted shares under the terms of this LTPSA, the Recipient must be a full
time and eligible employee of the Company at the time shares are granted, except
for
▪
Death

▪
Permanent Disability

▪
Retirement after attaining the minimum retirement age under the governmental
retirement system for the applicable country (age 62 in the U.S.)

▪
Determination of Ineligibility by the Company







--------------------------------------------------------------------------------




If, during any fiscal year, a Recipient’s employment is terminated because of
Death, Permanent Disability, or Retirement, or Ineligibility is Determined, the
Recipient’s shares are determined by multiplying the Annual Installment shares
computed for the applicable fiscal year by a fraction determined by:


▪
Numerator = number of months in the current fiscal year that the Recipient was a
full time and eligible employee, including the month in which the termination of
employment or eligibility ends, which shall be considered a full month.

▪
Denominator = 12 months.



In such cases, the Recipient’s (or beneficiary, in the event of Recipient’s
death) shares will be granted within 2 ½ months after the end of the Company’s
fiscal year. Any Annual Installments for future fiscal years are forfeited.


TAXES


The taxable value of the shares granted will be the number of shares received
multiplied by the share price (determined under the applicable tax regulations)
as of the date of the issuance.


Taxes due will be satisfied by having shares withheld equal in value to the
minimum amount of federal, state and local taxes required by the taxing
authorities.


The value of the shares withheld will be determined by using the appropriate
method under applicable tax regulations.


RESTRICTIONS ON GRANTED SHARES


There will be no restrictions on the shares of Common Stock granted under the
LTPSA.


NON-TRANSFERABILITY - DEATH


This LTPSA is not transferable by the Recipient otherwise than by will or the
laws of descent and distribution.


SHARE CHANGES


If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of shares subject to the LTPSA hereunder shall be
changed in proportion to the change in issued shares. If, during the term of
this LTPSA, the Common Stock of the Company shall be changed into another kind
of securities of the Company, or into cash, securities, or evidences of
indebtedness of another corporation, other property, or any combination thereof,
whether as a result of reorganization, sale, merger, consolidation, or other
similar transaction, the Company shall cause adequate provision to be made
whereby the Recipient shall thereafter be entitled to receive upon expiration of
the LTPSA, the cash, securities, evidences of indebtedness, other property or
any combination thereof, the Recipient would have been entitled to receive for
Common Stock acquired through this LTPSA immediately prior to the effective date
of such transaction. If appropriate, the number of shares of this LTPSA
following such reorganization, sale, merger, consolidation or other similar
transaction may be adjusted, in each case in such equitable manner as the
Committee may select.


AMENDMENT


In the event any new modifications or changes are made to existing laws that
render any or all of this Agreement illegal or unenforceable, this Agreement may
be amended to the extent necessary in order to carry out the intention of the
Award to the Recipient. The Committee may amend this Agreement in other
respects, without the Participant's consent, if the amendment will not have an
adverse effect on the Participant's rights under this Agreement as in effect
immediately before the amendment.


PLAN CONTROLLING


The LTPSA is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Agreement, as authorized by the Plan. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan. All determinations and interpretations of the Committee shall be binding
and conclusive upon the Recipient and his or her legal representatives.






--------------------------------------------------------------------------------




QUALIFICATION OF RIGHTS


Neither this Agreement nor the existence of the LTPSA shall be construed as
giving the Recipient any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the shares of Common Stock underlying
the LTPSA until the certificates for the Common Stock have been issued and
delivered to the Recipient.


GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana.


SUCCESSORS AND ASSIGNS


This agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties, subject to the other provisions
hereof.


WAIVER


The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.


TITLES


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.


IN WITNESS WHEREOF, the Company and the Recipient have agreed to the terms and
conditions of this Award all as of the day and date first above written.
    
By:
/s/ JOHN H. KAHLE
 
By:
 
 
The Company
 
 
Recipient
 
John H. Kahle
 
 
 
 
Vice President,
 
 
 
 
General Counsel, Secretary
 
 
 
 
Kimball Electronics, Inc.
 
 
 





